DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse the species of disorder: Diabetes or Pre-diabetes, in the reply filed on 23 September 2021 is acknowledged. The Applicant’s traversal does not point to any supposed mistakes made by Applicant in this election of species requirement, thus the requirement is deemed proper and final.

The amendment filed 1 April 2022 is acknowledged and has been entered. 

Status of the Claims
Claims 2-7 and 23-25 has been cancelled.
Claims 8-11 have been withdrawn.
New claims 26-28 have been submitted.
Claims 1, 12-22 and 26-28 are presented for examination on the merits.

Note on claims interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). The claims have some indefiniteness issues (detailed below), but in order to expedite examination and to practice compact prosecution the claims as drafted are given their BRI.  The claims have been amended to include the step of identifying prediabetes or diabetes by measuring fasting blood glucose levels higher than normal (i.e., 99 mg/dL or lower), which defines prediabetes (100-125 mg/dL) and diabetes (>126 mg/dL). Thus, the BRI of the claimed method is any method of administering 2 to 100 mg of cannabidiol to a person with fasting blood glucose higher than 100 mg/dL. The intended or functional result of which is reduction of the glucose level (See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12-22 and 26-28 stand/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.

In the instant case, Applicant has provided evidence of only a single example of a composition (i.e., CELLg8™, a Liposomal CBD, derived from industrial hemp, including 10 mg of CBD from full-spectrum hemp extract, lipids derived from non-GMO
sunflowers, tetrahydrocannabinol <0.05%, water <1 microS/cm, with natural plant extracts used a taste mask to mask the hemp flavor) with the claimed efficacy.
This CBD product with the specific constituent composition containing several botanical extracts is actually a very few number in comparison to the vast number of extracts which could be obtained from the respective botanicals.   
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

	In the instant case, Applicant has provided evidence of only a single example of a composition (i.e., CELLg8™) with the efficacy in normalizing of a single marker (i.e., blood glucose). In fact, the Example 1 described in the Specification indicates that the subjects included ten individuals each between 25 to 70 years of age of generally good health. Although all the markers remained relatively constant over time, blood glucose was the exception. All 5 participants who exhibited a high glucose level at baseline showed normal levels after taking liposomal CBD for 30 days. So there is no evidence of possession of any efficacy in treating any disorder other than the lowering of high blood glucose, a symptom of diabetes.
          Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
There is no known means for predicting the capability of other extracts, besides the extract(s)  specifically described in the Instant disclosure, with regard to [e.g., anti-inflammatory effect].  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-22 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “[a] method of alleviating symptoms of prediabetes or diabetes” and “effective to reduce said fasting bloodstream concentration of said glucose of said human subject toward or to normative values”. Firstly it is unclear what the symptoms are that are being alleviated by the application of an effective amount. That is – other than elevated fasting blood glucose levels. Does the effective amount apply to any symptom of diabetes, which according to the CDC are:
Urinate (pee) a lot, often at night;
Are very thirsty
Lose weight without trying
Are very hungry
Have blurry vision
Have numb or tingling hands or feet
Feel very tired
Have very dry skin
Have sores that heal slowly
Have more infections than usual
Furthermore, people who have type I diabetes may also have nausea, vomiting, or stomach pains. 
It is also unclear what is meant by “symptoms of prediabetes”, which doesn't usually have any signs or symptoms.
Thus, does Applicant mean that any of these symptoms are effectively ameliorated by the application of 2 to 100 mg cannabidiol, or that the high fasting blood glucose that characterized prediabetes and diabetes is reduced?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-22 and 26-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (2006). 
Weiss et al. beneficially teach that cannabidinoids, components of the Cannabis sativa (marijuana) plant, have been shown capable of suppressing inflammation and various aspects of cell-mediated immunity. Specifically, cannabidiol (CBD), treatment significantly reduces the incidence of diabetes in NOD mice from an incidence of 86% in non-treated control mice to an incidence of 30% in CBD-treated mice. CBD treatment also resulted in the significant reduction of plasma levels of the pro-inflammatory cytokines, IFN-g and TNF-a. Th1-associated cytokine production of in vitro activated T-cells and peritoneal macrophages was also significantly reduced in CBD-treated mice, whereas production of the Th2-associated cytokines, IL-4 and IL-10, was increased when compared to untreated control mice. Histological examination of the pancreatic islets of CBD-treated mice revealed significantly reduced insulitis. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer CBD to a subject in need of blood glucose normalization, for example a diabetic subject for effective treatment of diabetes as suggested by the teaching of Weiss et al. While the cited reference does not teach the normalization of blood glucose, since it did not measure this marker of diabetes, effective treatment of diabetes would necessarily result in such blood glucose normalization. The claims include the single positively recited step of administering to a subject suffering from a disorder (e.g., diabetes or pre-diabetes) an effective amount of cannabidiol, the result of which is normalization of various markers in the blood of the subject (e.g., glucose). However, it is noted that such intended result of the administration of cannabidiol is a necessary consequence of said administration and does not effectively limit the claimed method. (See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
Thus, it would have been well within the purview of the skilled practitioner with the teachings of the cited reference to treat diabetic subject or one suspected of being diabetic or prediabetic by measuring their blood glucose, administering CBD for an effective duration and monitoring blood glucose to determine the efficacy of the treatment. Such adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof, duration of treatment, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant's amendments/arguments have been fully considered but they are not persuasive.
With respect to the 35 USC 112(a) rejection, Applicant asserts that: “It is unambiguously clear from the Specification that the liposomal CBD can be the “administration of liposomal CBD or CELLg8™.” Specification at Page 11, Lies 8-11 (emphasis added).”
However, the instant specification states:
Liposomal CBD, derived from industrial hemp, was provided as CELLg8™. Each 1 mL
contained 10 mg of CBD from full-spectrum hemp extract, lipids derived from non-GMO
sunflowers, tetrahydrocannabinol <0.05%, water <1 microS/cm, with natural plant extracts used a taste mask to mask the hemp flavor. (see specification at page 15, lines 1-5). Thus, it would appear that the only  “liposomal CBD” administered was CELLg8.
Applicant further asserts that extensive guidance of various embodiments of the method set forth in the Specification beginning at Page 8, Line 8 and ending on Page 12, Line 24 with reference to the block flow diagram of Figure 1. This description would provide any person of ordinary skill in the art sufficient guidance to use various embodiments of the invention to alleviate various symptoms of disorders and specifically high fasting glucose.
	However, this is unpersuasive in that the claims are rejected based on a written description/lack of possession rejection not an enablement rejection, that is -- the specification does not provide support that Applicant was in possession of the claimed invention. Simply providing evidence that a particular liposomal preparation of CBD could provide glucose lowering effects, does not provide sufficient evidence that any CBD in the range of 2 to 100 mg would be an effective amount. 
	
With respect to the 35 USC 103 rejection, Applicant asserts that Weiss does not teach or suggest all the elements of amended Claim 1 as required by amended Claim 1.
Weiss does not teach or suggest any example effective in a human subject as claimed. This is unpersuasive, in that the use of animal models for studying various diseases, including diabetes is a well-established practice in the biomedical field. The reference suggests that CBD can effectively treat diabetes generally and a person working in the field would recognize that the next step would be to eventually treat humans.
Weiss does not teach or suggest “identifying prediabetes or diabetes in a... subject” as claimed. Wiess teaches that mice that are free of prediabetes or diabetes are identified and that cannabidiol lowers the incidence of diabetes. 
As stated above, while the Weiss reference employs an animal model to study diabetes and the effect of CBD thereon, it would be the ultimate goal to treat humans and the first thing one would do to find a human in need of treatment would be to measure the fasting blood glucose, which essentially defines prediabetics and diabetics.
Applicant asserts that Weiss “does not teach normalization of blood glucose, since it did not measure this marker of diabetes.”  
This is also unpersuasive, in that although the reference does not measure blood glucose, the reference does suggest treating diabetes with CBD and treating diabetes would effectively normalize glucose levels. High blood glucose is more than a marker of diabetes, rather it is a defining characteristic.
Applicant further asserts that there is a distinction between reciting a function as compared to reciting and intended use or result. A functional limitation as claimed provides a patentable distinction by imposing limits on the function of the amount of cannabidiol administered to the subject. Recent cases accept a limitation such as "an effective amount" as being definite when read in light of the supporting disclosure and in the absence of any prior art which would give rise to uncertainty about the scope of the claim.
This is now a moot point given that “effective amount” is not specifically recited as between 2 and 100 mg.
Applicant further asserts that only result-effective variables can be optimized. A particular parameter must first be recognized as a result-effective variable before the determination of the optimal or workable ranges of said variable might be characterized as routine experimentation. 
However, the MPEP also states that after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Though the MPEP also states that Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. 
	The prior art reference teaches that CBD could be effective in treating diabetics. While not discussing fasting blood glucose, diabetes is characterized by subjects with high fasting blood glucose. Thus, effective treatment of diabetes would necessarily result in fasting blood glucose normalization.  That is—treating diabetes = treating high fasting blood glucose. The method as broadly claimed is essentially a method of treating diabetics by administering cannabinoids; however, a review of the literature reveals that such treatment with CBD has been contemplated by a number of researchers. 
Accordingly, the instant claims, in the range of proportions absent some evidence of criticality and where no unexpected results (e.g., particularly good results in lowering of blood glucose with CBD administered in a liposomal preparation such as CELLg8™) are observed, would have been obvious to one of ordinary skill having the above cited references before him/her. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655